Pee Curiam :
The jury have found that the defendant'company was guilty of negligence in not providing a safe elevator. It is not a case in which we can say there was not sufficient evidence of negligence to submit to them; hence the verdict and judgment must stand, unless there was error in the rulings of the court.
A careful examination of the specifications fails to convince us that such is the case. The defendant’s seventh point could not have been properly affirmed. The court was asked to say that unless the defect in the machinery was known to the defendant corporation, the plaintiff could not recover. This prop-, osition was too broad for the facts of the case. The learned judge very properly said: “ It is sufficient if they should have known it, and if by the exercise of reasonable care they would have known it.” There was evidence that this was an old elevator, with an old rope, which had once parted, and that upon two other occasions the elevator had fallen some distance. An elevator needs, and should have, constant care and inspection. The friction of the rope is constantly wearing the strands, and when they part it is necessarily weakened. Under the circumstances, we cannot say the learned judge erred in refusing this point. Nor do we find error in the answer to the eighth, ninth, and tenth points. The latter asked for a binding instruction in favor of the defendant. It was a case for the jury, and could not properly have been withdrawn from them. Objection was also made, and is assigned here for error, to certain questions put to Robert Marshall, a witness for the plaintiff: see fifth and sixth specifications. We do not regard the admission of this testimony as erroneous. The witness was a builder of elevators, and competent to speak of their safety. The questions referred to had a direct bearing upon the safety of this particular elevator. As this was a proper subject of inquiry before the jury, the evidence was pertinent.
Judgment affirmed.